TABLE OF CONTENTS 4 Introduction 6 Five years key figures 7 2009 Highlights 8 Outlook for 2010 13 Tanker Division 16 Tanker Division – supply and demand 20 Time line tanker operations activities 22 Bulk Division 24 Bulk Division – supply and demand 26 Organisation – human resources 29 Strategy 32 CSR strategy 38 Risk management 41 Corporate governance 47 Shareholder relations 50 Financial review 2009 55 Consolidated income statement 56 Consolidated statement of comprehensive income 57 Consolidated balance sheet 59 Consolidated statement of changes in equity 60 Consolidated cash flow statement 61 Notes 98 Board of Directors and Management 101 Management’s and auditors’ report 103 Parent company 2009 114 Fleet overview 115 Newbuildings 116 Glossary BASIC INFORMATION NAME AND ADDRESS: TORM A/S
